Case 5:20-cv-00971-ODW-KS Document 23 Filed 09/24/20 Page 1 of 2 Page ID #:341

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        EDCV 20-0971-ODW (KS)                                       Date: September 24, 2020
 Title      Andre Marvin Jennings v. People of the State of Riverside CA




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Petitioners:                 Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 5, 2020, Petitioner, a California state resident proceeding pro se, filed a Petition
 for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) On July
 10, 2020, Respondent filed a Motion to Dismiss (the “Motion”) on the grounds that the Petition is
 wholly unexhausted. (Dkt. No. 19.) Pursuant to the Court’s May 29, 2020 Order, Petitioner’s
 Opposition to that Motion was due within 30 days of the service of the Motion—that is, no later
 than August 9, 2020. (See Dkt. No. 12 at 3.)

         On August 31, 2020, more than three weeks after Petitioner’s time to file the Opposition
 to the Motion expired, the Court entered an Order to Show Cause, directing Petitioner to explain
 why the Petition should not be dismissed under Local Rule 7-12 and Federal Rule of Civil
 Procedure 41(b). (Dkt. No. 21.) The Court explicitly instructed Petitioner how to discharge the
 Order to Show Cause. (See id.) The Court is now in receipt of Petitioner’s September 21, 2020
 response to the Order to Show Cause. (Dkt. No. 22.) He explains that his documents were
 erroneously sent to the United States District Court for the Eastern District of California, and that
 he has experienced difficulty prosecuting his claims. (Id. at 1-2.) Contrary to the Court’s
 instructions in the August 31, 2020 Order to Show Cause, Petitioner did not detail any arguments
 in opposition to the Motion, request an extension to file an Opposition, or request a stay.

         Accordingly, Petitioner has failed to discharge the Court’s Order to Show Cause, and the
 Petition remains subject to dismissal for all the reasons stated in the Court’s August 31, 2020
 Order. Further, Rule 41(b) of the Federal Rules of Civil Procedure states that an action may be
 subject to involuntary dismissal if a petitioner “fails to prosecute or to comply with these rules or



 CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-00971-ODW-KS Document 23 Filed 09/24/20 Page 2 of 2 Page ID #:342

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

 Case No.        EDCV 20-0971-ODW (KS)                                                   Date: September 24, 2020
 Title        Andre Marvin Jennings v. People of the State of Riverside CA


 a court order.” Thus, the Court also may recommend dismissal for Petitioner’s failure to comply
 with the Court’s prior order.

         Nevertheless, in the interests of justice, the Court grants Petitioner one final opportunity to
 avoid dismissal by complying with the Court’s August 31, 2020 Order to Show Cause. Therefore,
 IT IS HEREBY ORDERED that to discharge this Order and proceed with the action, Petitioner
 shall file, no later than October 15, 2020 one of the following:

     (1) a complete and detailed opposition (in a manner fully complying with the Local Rules) to
         the Motion to Dismiss;
     (2) a request for an extension to file the Opposition accompanied by a sworn declaration (not
         to exceed three pages) establishing good cause for Petitioner’s failure to timely respond to
         the Motion to Dismiss; or
     (3) a request for a stay that demonstrates that all of the prerequisites for a stay are satisfied.1

        Alternatively, Petitioner may discharge this Order and dismiss this case by filing a signed
 document entitled a “Notice of Voluntary Dismissal” requesting the voluntary dismissal of the
 action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.

        Petitioner is cautioned that his failure to timely comply with this order will lead to a
 recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the Federal Rules of
 Civil Procedure.

                                                                                                                    :
                                                                              Initials of Preparer         gr




 1
          Specifically, Petitioner may request a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005), but, to obtain
 a Rhines stay, Petitioner must establish all three of the following: (i) “good cause” for Petitioner’s failure to exhaust
 his claims for relief; (ii) the unexhausted claims are “potentially meritorious;” and (iii) Petitioner has not engaged in
 “intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 277-78; see also Mena v. Long, 813 F.3d 907, 912 (9th
 Cir. 2016) (“a district court has the discretion to stay and hold in abeyance fully unexhausted petitions under the
 circumstances set forth in Rhines”).



 CV-90 (03/15)                                  Civil Minutes – General                                         Page 2 of 2
